Acknowledgment
The amendment filed on July 1, 2022 responding to the Office Action mailed on April 18, 2022 has been entered.  This Office Action fully considers the amendments to the pending application in which claims 1-15, 17-18 and 20-22 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-15, 17-18 and 20-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1 the prior art fails to disclose a flexible display panel, comprising a display area and a bending area located around the display area, and the bending area comprises: a flexible substrate; an adjustment layer covering the entire flexible substrate; a protective layer located on the adjustment layer; a plurality of wires located on the protective layer; and a planarization layer located above the wires and covering a functional film layer on the flexible substrate; wherein the protective layer corresponds to the wires in the bending area, and an orthographic projection of the wires in the bending area on the flexible substrate falls into an orthographic projection of the protective layer on the flexible substrate; and when the bending area is bent, a bending stress is released through an interface between the adjustment layer and the protective layer to relieve the stress that the protective layer bears when the bending area is bent.
Claims 2-14 depend directly or indirectly on claim 1 and would be allowable on that basis.
Regarding claim 15 the prior art does not disclose the method of claim 15, comprising: forming a flexible substrate; forming an adjustment layer on the flexible substrate, wherein the adjustment layer covers the entire flexible substrate; forming a protective layer on the adjustment layer; forming wires on the protective layer; and forming a planarization layer above the wires, wherein the planarization layer is located above the wires in a bending area and covers a functional film layer on the flexible substrate; and forming a passivation layer located between the wires and the planarization layer, wherein the protective layer corresponds to the wires in the bending area of the flexible display panel, and an orthographic projection of the wires in the bending area on the flexible substrate falls into an orthographic projection of the protective layer on the flexible substrate. 
Claims 17-18 depend directly on claim 15 and are allowable on that basis.
Regarding claim 20, the prior art fails to disclose the device of claim 20 comprising flexible substrate; an adjustment layer, covering the entire flexible substrate; a protective layer, located on the adjustment layer; a plurality of wires, located on the protective layer; and a planarization layer, located on the plurality of wires and covering a functional film layer on the flexible substrate, wherein the flexible display panel comprises a display area and a bending area located outside the display area, the protective layer corresponds to the plurality of wires in the bending area, an orthographic projection of the plurality of wires in the bending area on the flexible substrate falls into an orthographic projection of the protective layer on the flexible substrate, and when the bending area is bent, a bending stress is released through an interface between the adjustment layer and the protective layer to relieve a protective layer stress that the protective layer bears when the bending area is bent. 
Claims 21-22 depend upon claim 20 and are allowable on that basis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475. The examiner can normally be reached M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ms. Yara Green can be reached on (571) 272-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.E. Schoenholtz/Primary Examiner, Art Unit 2893